Morsas, J.
The only question for us to consider in an appeal from an order of seizure and sale, is whether the district court had before it sufficient authentic evidence to justify the issuing of the order. 6 R. 58; 21 An. 52. In the case under consideration, we have the note and the mortgage imputing a confession of judgment. This is sufficient. If there were any irregularities in the advertisement of the property, they are not to be corrected in an appeal from the order of seizure and sale.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with ten per cent, damages for a frivolous appeal.
Rehearing refused.